Citation Nr: 0909111	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-36 837	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating higher than 10 percent for incomplete 
paralysis, left jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO, among 
other things, denied a rating higher than 10 percent for 
incomplete paralysis, left jaw.

In May 2007, the Board remanded this claim for additional 
development.  The Board also remanded a claim for an initial, 
compensable rating for bilateral hearing loss for issuance of 
a statement of the case (SOC).  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Appeals Management Center issued a SOC on this issue in 
September 2008.  However, as the Veteran has not filed a 
substantive appeal in response to this SOC, the issue was not 
certified as being on appeal, the Board will not further 
consider this issue.  See 38 C.F.R. § 20.200 (2008) (an 
appeal consists of a timely filed NOD and, after an SOC has 
been furnished, a timely filed substantive appeal). 


FINDING OF FACT

The paralysis of the Veteran's left jaw is incomplete and 
moderate.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
incomplete paralysis, left jaw, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In October 2003 and June 2007 letters, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
an increased rating for incomplete paralysis, left jaw.  In 
addition, these letters satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  The June 2007 letter 
nonetheless told the Veteran that he should submit any 
additional evidence that would substantiate his claim for an 
increased rating for incomplete paralysis, left jaw.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in the June 2007 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The June 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased ratings claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claims and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The June 2007 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

However, the Veteran was not provided with VCAA notice that 
he should substantiate his claims with evidence of the impact 
of the disabilities on daily life.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
his meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra, Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

In his October 2004 substantive appeal (VA Form 9), the 
Veteran wrote that his jaw disability causes him to chew his 
inner cheek and drool in public when eating.  He also 
reported the impact of his disabilities on daily life during 
the November 2003 and September 2007 VA examinations.  He 
thereby demonstrated actual knowledge that the impact of his 
disabilities on his daily life was relevant to his increased 
rating claim and could help to substantiate this claim.

In addition, the disability is not rated under a diagnostic 
code that requires specific measurements or test results.  
Nonetheless, the Veteran received notice of the rating 
criteria in the October 2004 SOC.  While such a post-
decisional documents could not provide VCAA notice, it should 
have put him on notice as to what was required.  He had a 
meaningful opportunity to participate in the adjudication of 
his claims inasmuch as he had several years after he notice 
to submit evidence and argument and request a hearing.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of these claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in the September 2008 SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also imposes obligations on VA to assist the Veteran 
in obtaining evidence to substantiate his claim.  He has not 
reported any pertinent treatment or additional evidence that 
could substantiate the claim.  He was afforded VA 
examinations that yielded the findings needed to evaluate his 
disability.  There is no indication of additional evidence 
that would be reasonably likely to assist the Veteran in 
substantiating his claim.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's incomplete paralysis, left jaw, is rated under 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8205, which provides 
ratings for paralysis of the fifth cranial (trigeminal) 
nerve.  Under DC 8205 a 10 percent rating is warranted where 
the paralysis is "incomplete, moderate"; a 30 percent 
rating is warranted where the paralysis is "incomplete, 
severe"; and a 50 percent rating is warranted where the 
paralysis is severe.  A Note following DC 8205 provides that 
these ratings are dependent upon the relative degree of 
sensory manifestation or motor loss.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2008).

The Veteran has reported in his substantive appeal and 
elsewhere, that he has not sought medical treatment for his 
left jaw disability.  The medical evidence with regard to the 
severity of this disability consists of the November 2003 and 
September 2007 VA examination reports.  

On the November 2003 examination, the Veteran reported that 
he had lost feeling on his lower right lip, both inside and 
out.  As a consequence he said that he would drool at times 
and chew on his lip.  On examination there was loss in the 
distribution of the mental nerve, which was described as a 
branch of the trigeminal nerve.  The examiner specified that 
the loss was sensory only.

On the September 2007 VA examination, muscle strength, tone, 
and bulk were normal, there was no facial asymmetry, and the 
Veteran was able to drink water from a cup without drooling.  
Vibratory and position sense were normal, but light touch and 
pin prick were abnormal.  

Specifically, lower left lip and left chin monofilament and 
pinwheel testing were abnormal, revealing a faint sensation 
only.  Other sensory testing was normal.  Reflexes and 
cerebellar examinations were normal, but cranial nerves were 
abnormal to the extent that the fifth cranial nerve, relating 
to the left jaw, was abnormal.   The diagnosis was 
incomplete, moderate paralysis of cranial nerve V 
(trigeminal), sensory involvement.  The problem associated 
with this diagnosis was said to be incomplete paralysis of 
the left jaw.

The September 2007 VA examiner found that the Veteran's 
paralysis was "moderate, incomplete."  He based this 
finding on the examination results, which included no motor 
loss and faint sensation of the left lip and chin.  

These findings are consistent with those on the November 2003 
examination, which showed only sensory loss, and the 
prescriptions in 38 C.F.R. §§ 4.123, 4.124, providing for no 
more than a moderate rating where the neurologic impairment 
is wholly sensory.

All of the clinical evidence is to the effect that there is 
no more than moderate incomplete paralysis.  As moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve 
warrants a 10 percent rating under DC 8205, a schedular 
rating higher than 10 percent for the Veteran's incomplete 
paralysis, left jaw, is not warranted.

The Board has considered the written statements of the 
Veteran and his wife and the Veteran's statements to the VA 
examiners indicating that his jaw disability causes him to 
occasionally chew the inside of his cheek and drool when he 
eats and drinks, but testing during the examinations has not 
shown these symptoms to be present.  Even if present, they 
reportedly occur as a result of the sensory loss, rather than 
any organic change.  Indeed examinations have not identified 
organic changes as described in 38 C.F.R. § 4.123.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The statements of the Veteran and his wife refer to symptoms 
of the Veteran's disability, such as drooling and chewing the 
inside of his cheek, that are not specifically contemplated 
by the applicable rating criteria, i.e., DC 8205.  As noted, 
these have not been duplicated on clinical testing.  The 
Board will, nonetheless, consider whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms."  

The Veteran has not contended, and the evidence does not 
reflect, that his jaw disability interferes with his 
employment.  In fact, as noted in the September 2007 VA 
examination report and elsewhere, the Veteran's unemployment 
is not due to his jaw disability, but, rather, to his post-
traumatic stress disorder for which he is receiving a 100 
percent rating based in part on his complete industrial 
impairment.  Nor does the Veteran contend or the evidence 
reflect that he has been hospitalized for his jaw disability, 
and there is no indication that the Veteran's jaw symptoms 
have otherwise rendered impractical the application of the 
regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for the 
Veteran's jaw disability is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the claim for a rating higher than 10 percent for 
incomplete paralysis, left jaw.  The benefit-of-the-doubt 
rule is therefore not for application, and each claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. at 53.



ORDER

Entitlement to a rating higher than 10 percent for incomplete 
paralysis, left jaw, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


